   Case 1:19-cv-19042-RMB Document 1 Filed 10/16/19 Page 1 of 23 PageID: 1
2019V00585/DC/SD/fk
CRAIG CARPENITO
UNITED STATES ATTORNEY
BY: SARAH A. DEVLIN
ASSISTANT UNITED STATES ATTORNEYS
970 BROAD STREET, SUITE 700
NEWARK, NEW JERSEY 07102
TEL: (973) 645-2740
FAX: (973) 297.2042
sarah.devlin3@usdoj.gov

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA,                 :    Hon.

                            Plaintiff,    :    Civil Action No.
                      v.
                                          :    VERIFIED COMPLAINT
$35,400.00 IN UNITED STATES
                                               FOR FORFEITURE IN REM
CURRENCY,
                                          :
                      Defendant in rem.
                                          :



       Plaintiff the United States of America, by its attorney, Craig Carpentio,

United States Attorney for the District of New Jersey, for its verified complaint

(the “Complaint”) alleges, upon information and belief, as follows:

                              NATURE OF THE ACTION

       1.     This action is brought by the United States of America seeking the

forfeiture of a total of approximately $35,400.00 in United States currency

seized from 199 Dorado Avenue in Sewell, New Jersey on or about April 17,

2019 (hereinafter referred to as the “Defendant in rem” or the “Defendant

Property”).

       2.     The Defendant Property is subject to forfeiture pursuant to 18

U.S.C. §§ 981(a)(1)(C) and 984, as property, real or personal, that constitutes
   Case 1:19-cv-19042-RMB Document 1 Filed 10/16/19 Page 2 of 23 PageID: 2



or is derived from proceeds traceable to mail fraud in violation of 18 U.S.C. §

1341, and wire fraud, in violation of 18 U.S.C. § 1343, which are offenses

constituting specified unlawful activity, as defined in 18 U.S.C. § 1956(c)(7),

and conspiracy to commit mail fraud and wire fraud, in violation of 18 U.S.C. §

1349.

        3.   The Defendant Property is subject to forfeiture pursuant to 18

U.S.C. § 981, and 18 U.S.C. § 981 and 28 U.S.C. § 2461, by 18 U.S.C. § 981(b).

                          THE DEFENDANT IN REM

        4.   The Defendant Property consists of $35,400.00 in United States

currency which was seized on or about April 17, 2019 during the execution of a

search warrant issued in the District of New Jersey on April 15, 2019.

Approximately $35,400.00 in United States currency was seized from William

O’Hanlon, Karen Stefanowski and Harold O’Hanlon’s residence located at 199

Dorado Avenue, Sewell, New Jersey 08080 (“199 Dorado Avenue”).

                          JURISDICTION AND VENUE

        5.   This Court has jurisdiction over this action pursuant to 28 U.S.C.

'' 1345 and 1355(a).

        6.   Venue is proper pursuant to 28 U.S.C. ' 1355(b)(1)(A) because acts

and omissions giving rise to the forfeiture occurred in the District of New

Jersey.

        7.   The Defendant Property is being held on deposit by the United

States Marshals Service (“USMS”) for the District of New Jersey in the USMS




                                       -2-
  Case 1:19-cv-19042-RMB Document 1 Filed 10/16/19 Page 3 of 23 PageID: 3



Seized Asset Deposit Fund account at the Federal Reserve Bank, New York,

New York.

                                      FACTS

OVERVIEW OF THE CONSPIRACY

      8.      The Federal Bureau of Investigation (“FBI”) is investigating an

advance fee scheme conducted by William O’ Hanlon and Karen Stefanowski

(the “co-conspirators”). The co-conspirators sought to defraud timeshare

owners by 1) representing that their business, Williams Andrews Burns, LLC

(“WAB”), could provide renters for the timeshare owner’s timeshares, 2) causing

victims to transfer money to bank accounts controlled by WAB for WAB’s

purported services, and 3) not providing the timeshare owners with the services

they promised to provide. At all times relevant to this Complaint:

           a. William Andrews Burns, LLC (“WAB”) is a limited liability company
              incorporated in the state of New Jersey that offers various services,
              including credit repair, unclaimed funds collection, and timeshare
              rental services.

           b. William O’Hanlon (“O’Hanlon”) is the owner and manager of WAB,
              and is responsible for the management of WAB and its employees,
              operations, expenditures, and billing.

           c. Karen Stefanowski (“Stefanowski”) is O’Hanlon’s wife, who
              performs administrative and financial duties for WAB.

           d. Harold O’Hanlon (“Harold”), is William O’Hanlon’s elderly father.

ACTS IN FURTHERANCE OF THE CONSPIRACY

      9.      Beginning in or about October 2016 and continuing through 2019,

O’Hanlon, through WAB, directed WAB’s employees to place telephone calls to

timeshare owners, who were usually elderly individuals, offering to secure


                                        -3-
  Case 1:19-cv-19042-RMB Document 1 Filed 10/16/19 Page 4 of 23 PageID: 4



renters for the timeshare owners’ timeshares in return for a fee. O’Hanlon

drafted a script for WAB’s employees to use when speaking to timeshare

owners via telephone. During such phone calls, O’Hanlon and his employees

promised the timeshare owners that the rents the timeshare owners would

receive as a result of using WAB to secure renters would exceed the fees that

WAB charged for its services.

      10.    WAB had multiple offices, including one located at 1117 N. Black

Horse Pike, Williamstown, New Jersey (“1117 N. Black Horse Pike”). 1117 N.

Black Horse Pike functioned as the sales office for WAB, from which

salespersons known as “fronters” cold-called various timeshare owners to offer

to rent or sell the owners’ timeshare. O’Hanlon directed that WAB employees

use aliases to conceal their true identities when talking to the timeshare

holders.

      11.    After the fronter made contact with a timeshare owner who seemed

interested in having his or her timeshare rented by WAB, the fronter passed

the timeshare owner onto a “closer.” A closer is a WAB salesperson who

confirmed the timeshare owner’s contact information and obtained financial

information from the timeshare owner. Such financial information typically

included the timeshare owner’s bank account number and bank routing

number, along with authorization for WAB to draw funds from the timeshare

owner’s bank account.

       12.   O’Hanlon obtained the names and contact information of the

timeshare owners that WAB contacted from various individuals, including

                                       -4-
  Case 1:19-cv-19042-RMB Document 1 Filed 10/16/19 Page 5 of 23 PageID: 5



O’Hanlon’s co-conspirator William Chuisano (“Chuisano”), who operated WAB’s

office in Laguna Niguel, California. Chuisano forwarded contact information for

the timeshare owners via email to WAB’s employees on a form called a “lead

sheet.”

          13.   O'Hanlon also received leads for potential clients by placing an

advertisement on Craigslist. Individuals who used to work in the timeshare

industry and had "stolen" client lists from their previous employers responded

to the advertisement.

      14.       The lead sheets with notes written by WAB employees were

eventually transported either physically or electronically to 199 Dorado Avenue,

Sewell, New Jersey, which was O’Hanlon, Stefanowski, and Harold’s residence

and another of WAB’s office. Stefanowski typically contacted the timeshare

owner to confirm the timeshare owner’s banking information, and created a

check payable to WAB for the amount the fronter and the timeshare owner

agreed the timeshare owner would pay during the phone conversation. The

check was drawn on the victim’s account.

      15.       Stefanowski prepared drafts or checks drawn on the timeshare

owners’ bank accounts using the financial information provided by the victims.

The memo lines of the checks or drafts that Stefanowski prepared often read:

“On Tape Verified w/[Employee Name] Lic#XXXX 888-730-6260”, and the

signature lines on the checks or drafts the Stefanowski prepared often read:

“This draft authorized by your depositor, No Signature Required.” Stefanowski

then deposited those check into WAB bank accounts. Sometimes, the victims’

                                          -5-
   Case 1:19-cv-19042-RMB Document 1 Filed 10/16/19 Page 6 of 23 PageID: 6



banks would not honor the checks that Stefanowski prepared. Based on a

review of bank records between in or about October 2016 and April 15, 2019,

timeshare owners have paid approximately $3,124,922 to WAB to rent or sell

their timeshares during the review period.

      16.     In addition, after timeshare owners had paid WAB to obtain renters

for their timeshares collections employees at WAB’s 199 Dorado Avenue office

contacted them and asked if they had paid other companies to rent their

timeshares. If the timeshare owner indicated that he or she lost money to

another company to rent his or her timeshare, the WAB employee offered, in

return for a flat fee or a percentage, to attempt to obtain refunds from the other

rental company on behalf of the timeshare owner. The flat fee or percentage

was based upon what the timeshare holder had paid the other rental company.

WITNESSES 1 AND 2 – EMPLOYEES OF WAB

      17.     Witness 1 and witness 2, both of whom are former WAB

employees, described WAB’s business functions to law enforcement.

      18.     Witness 1 explained that WAB’s timeshare scheme worked as

follows:

           a. An employee from WAB’s sales office located at 1117 N. Black
              Horse Pike contacted a client with an offer to rent the client’s
              timeshare, explaining that there was an upcoming event in the
              area, for example, a flower show, which would draw in potential
              renters.

           b. The sales employee offered the client increased rental income from
              the timeshare within two or three weeks of the event or a refund
              within 180 days if the timeshare was not rented.

           c. Client conversations with sales or collections employees were
              generally not recorded.

                                        -6-
  Case 1:19-cv-19042-RMB Document 1 Filed 10/16/19 Page 7 of 23 PageID: 7



         d. The client was required to pay an upfront fee to WAB in order to
            secure WAB’s services to rent the timeshare.

         e. WAB had no intention of actually renting the client’s timeshares or
            providing the clients with refunds for failing to rent the timeshare.

         f. Instead, WAB offered other services to its clients in order to
            continue obtaining monies from its clients, including, by offering
            credit repair services and unclaimed funds collection.

         g. Much of the information on WAB’s website was fraudulent,
            including the testimonials referencing the dollar amounts
            employees allegedly recovered for clients.

      19.   Witness 1 explained that Stefanowski assisted O’Hanlon with the

day-to-day operation and management of WAB, specifically:

         a. Stefanowski corresponded with WAB’s clients using O'Hanlon's
            name and e-mail address.

         b. In O'Hanlon's absence, Stefanowski provided direction to
            employees in the collection department located at 199 Dorado
            Avenue.

         c. Stefanowski typically printed checks using the clients’ bank
            account information which had been previously provided by the
            client, to transfer money from clients’ bank accounts to WAB
            bank accounts. While doing so, Stefanowski often entered a
            notation in the memo section of the check indicating that the
            client had given authorization for the issuance of the check in
            order to lend an air of legitimacy to the checks.

         d. Witness 1 observed O'Hanlon and Stefanowski argue about the
            direction of WAB, at which time Stefanowski told O'Hanlon that
            she was tired of ripping people off.

      20.   Witness 2 similarly stated that WAB had numerous employees,

including approximately eight "fronters" and ten "closers" who work in WAB's

1117 N. Black Horse Pike office. WAB also employed approximately three "fee

recovery specialists" or "collectors" who worked in the basement of 199 Dorado

Avenue. Fronters were given the leads to cold call timeshare owners. The

                                       -7-
   Case 1:19-cv-19042-RMB Document 1 Filed 10/16/19 Page 8 of 23 PageID: 8



fronters were required to follow a script during the cold calls. The fronters

tried to convince timeshare owners to pay WAB to rent their timeshare in

exchange for a fee with a guarantee their timeshares would be rented or they

would receive a full refund after 180 days. If the timeshare owners expressed

interest in the offer, the fronters passed those timeshare owners onto the

closers to finalize the sale. Once the "closer" verified that the timeshare owners

were interested in utilizing WAB’s services, and verified how much the

timeshare owner would pay WAB for its services, the client was passed onto

William O'Hanlon or Karen Stefanowski, who talked to the client. Typically,

Karen Stefanowski took bank information from the client and produced a check

to deduct the fees from the client's account. The clients were made aware that

Stefanowski was producing the check to deduct fees from their accounts.

      21.    Witness 2 told law enforcement that WAB did not make any real

efforts to rent timeshares as advertised to clients.

      22.    According to Witness 1 and Witness 2, WAB did not have any

employees who had the responsibility of finding renters for timeshare owners or

arranging to buy timeshare owners out. The only jobs at WAB were closer,

collector, and fronter.

      23.    According to Witness 1, workers in the collections department were

paid an hourly rate in cash under the table and also received a commission for

each credit collection or timeshare client they signed up. Witness 1 further

stated that WAB has not withheld any wage taxes from its employees’

paychecks.

                                        -8-
   Case 1:19-cv-19042-RMB Document 1 Filed 10/16/19 Page 9 of 23 PageID: 9



      24.   Review of bank records for accounts held by WAB corroborate

statements made by former employees, as a review of WAB and O’Hanlon’s

bank accounts reveals that there were no transactions or deposits for renting

timeshares or payments to anybody for the timeshare rentals.

      25.   Witness 2 told law enforcement that O’Hanlon’s neighbors at 199

Dorado Avenue had called the police several times to report that a business

was operating out of the residence. As a result, in or about August 2018,

O’Hanlon made his collector employees sign agreements falsely stating that

they were being paid to be caretakers for Harold O’Hanlon.

      26.   Witness 1 told law enforcement that Harold O’Hanlon was not

involved with WAB’s business in any way. However, public records show that

WAB was incorporated with the state of New Jersey in Harold O’Hanlon’s

name. Based upon the investigation, including the information summarized

herein, O’Hanlon appears to have attempted to disguise his involvement in the

creation and operation of WAB. Witness 1 told law enforcement that O'Hanlon

uses his father Harold’s social security number in an effort to shield O'Hanlon's

personal finances from civil and criminal liability. Witness 2 also told law

enforcement that O’Hanlon created WAB in Harold’s name in an attempt to

avoid civil and criminal liability and he believed Harold would be dead by the

time law enforcement detected the scheme being conducted by WAB. During

the execution of the search warrant at his residence, O’Hanlon told law

enforcement agents that he started WAB.




                                       -9-
 Case 1:19-cv-19042-RMB Document 1 Filed 10/16/19 Page 10 of 23 PageID: 10



      27.   Witness 2 believes O'Hanlon and Stefanowski have deleted

particularly incriminating WAB files from the WAB computer system, known as

ACT!, a customer relationship management software application. Witness 2

told law enforcement that notes he or she prepared and saved in the WAB

computer system have disappeared. When confronted about the missing files,

O'Hanlon claimed that ACT had "dropped" the files.

      28.   On or about January 23, 2019, O'Hanlon instructed the employees

of the 1117 N. Black Horse Pike office to lie to authorities in the event WAB was

ever audited.

      29.   Law enforcement officers have interviewed numerous victims of

WAB’s advance fee scheme. Furthermore, law enforcement officers have sent

out questionnaires about WAB's services to all known victims of WAB’s

scheme, and have received completed questionnaires from hundreds of WAB’s

victims. The victims whom law enforcement officers interviewed, along with the

respondents to the questionnaires generally told law enforcement that WAB did

not render any services in exchange for the victims’ payments to WAB. Law

enforcement officers estimate there are approximately 2,000 total victims of

WAB's timeshare and collections schemes.

      30.   Witness 2 stated that O'Hanlon has made statements claiming to

have $90,000 in cash stored at 199 Dorado Avenue. Witness 2 did not know

where O'Hanlon stored the cash he kept at 199 Dorado Avenue.




                                      -10-
 Case 1:19-cv-19042-RMB Document 1 Filed 10/16/19 Page 11 of 23 PageID: 11



WITNESSES 3 AND 4 - VICTIMS

      31.   During the course of the investigation, law enforcement officers

also interviewed Witness 3 and Witness 4, who stated the following, in

substance and in part. On or about August 4, 2017, Witness 3 received an

unsolicited telephone call from a female employee of WAB. The employee

explained to Witness 3 that WAB worked to rent unused timeshares on behalf

of its clients. The caller explained that WAB had a list of tenants lined up to

rent Witness 3’s timeshare. The WAB employee guaranteed that Witness 3’s

timeshare would be rented each year, for three years with guaranteed total

earnings of $9,000.00. WAB required Witness 3 to send WAB a $2,899.00

check in exchange for its services. The WAB employee guaranteed Witness 3

would earn $4,800.00 within 180 days or WAB would issue Witness 3 a full

refund. Witness 3 did not recall speaking to any other persons during the call

and did not enter into a verbal contract or receive a written contract.

      32.   Witness 3 mailed a $2,899.00 check to WAB at 199 Dorado Avenue

on or about August 4, 2017.

      33.    After several months, Witness 3 had not received any of the funds

WAB had guaranteed he would receive. Witness 3 called WAB’s office multiple

times in an effort to get an explanation as to why he had not received any

money. Six months after sending the payment to WAB, Witness 3 spoke with

O'Hanlon by phone. O’Hanlon told Witness 3 that WAB did not make

payments to him because of hurricane conditions in Florida, which caused

problems in the entire timeshare market. During that call, O'Hanlon provided


                                       -11-
 Case 1:19-cv-19042-RMB Document 1 Filed 10/16/19 Page 12 of 23 PageID: 12



Witness 3 with O’Hanlon’s cellular telephone number. Thereafter, Witness 3

began calling O'Hanlon directly. After several more months of not receiving

money from WAB, Witness 3 told O'Hanlon that he wanted a contract.

O'Hanlon repeatedly promised to mail one, however, Witness 3 never received a

contract from O'Hanlon or WAB.

      34.    Witness 3 eventually requested that O’Hanlon refund his money.

On numerous occasions, O'Hanlon promised to send Witness 3 a refund, even

stating that a check was in the mail. Witness 3 never received a check and told

O'Hanlon that he was going to drive to O'Hanlon's office to pick up the check in

person. O'Hanlon provided numerous reasons why it was not a good idea for

Witness 3 to come to WAB’s office, including that WAB was relocating offices

and that no one was in the office to write the refund check.

      35.   On or about March 23, 2018, Witness 3 went to O'Hanlon’s office

at 199 Dorado Avenue in an effort to receive a refund. Witness 3 entered 199

Dorado Avenue through the garage and then went into the basement, where

WAB’s office is located. Witness 3 described WAB’s office as resembling a

"bookie" operation, with many phones and desks. O'Hanlon wrote Witness 3 a

refund check, which Witness 3 immediately deposited.

      36.   Notably, during an April 17, 2019 interview with law enforcement,

O’Hanlon initially denied that any WAB customers had ever come to 199

Dorado Avenue to demand a refund in person.

      37.   Based on law enforcement’s interviews of victims, the only victims

who received money back from WAB were the victims who repeatedly

                                      -12-
 Case 1:19-cv-19042-RMB Document 1 Filed 10/16/19 Page 13 of 23 PageID: 13



demanded to receive refunds. Similarly, O’Hanlon told law enforcement that

WAB would only provide refunds to customers who requested refunds as

opposed to voluntarily providing refunds for failing to perform promised

services.

APRIL 17, 2019 SEARCH

      38.   On April 17, 2019, a search warrant was executed at 199 Dorado

Avenue, pursuant to a search warrant issued in the District of New Jersey on

April 15, 2019.

      39.   During the execution of the search warrant, agents executing the

search warrant found, inter alia, $35,400.00 in United States currency in the

attic of 199 Dorado Avenue. The $35,400.00 in United States currency was

hidden under insulation on the side of the residence furthest from the attic

entrance.

      40.   The Defendant Property was contained in one large Citizens Bank

envelope. The large Citizens Bank envelope held five separate TD Bank

envelopes, which each held $3,000; $3,600, $5,000, $2,000, and $5,000

respectively. The remainder of the U.S. currency in the Citizens Bank envelope

was in four stacks of $1,000, each stack of $1,000 banded in $1,000 currency

wrappers, and in six stacks of $2,000, each stack of $2,000 banded in $2,000

currency wrappers. The TD Bank envelopes and bundled currency did not

appear to be weathered or distressed. In fact, one of the TD Bank envelopes

was dated June 29, 2018, and one of the papers in the Citizen Bank envelope

had the date “July 28, 2018” written on it.


                                      -13-
 Case 1:19-cv-19042-RMB Document 1 Filed 10/16/19 Page 14 of 23 PageID: 14



      41.   O’Hanlon was interviewed while federal search warrants were

executed at his residence and office. During the interview O’Hanlon asked the

agents why his money was being taken. Notably, O’Hanlon did not claim the

money belonged to his father Harold O’Hanlon.

      42.   During the execution of the search warrant, O’Hanlon claimed that

renting out timeshares is impossible, as no one is able rent or sell timeshares.

O’Hanlon also claimed to law enforcement that WAB’s clients are forgetful and

easily confused.

FINANCIAL ANALYSIS – WAB

      43.    O’Hanlon and Stefanowski hold numerous bank accounts, either

in Stefanowski’s name, or in the name of WAB. From approximately October

2017 to April 2019, O’Hanlon and Stefanowski were signatories on bank

accounts held in WAB’s name at Santander Bank, Parke Bank, and Wells

Fargo Bank. Currently, O’Hanlon only holds accounts at TD Bank. O’Hanlon

and Stefanowski are the only signers on WAB’s accounts.

      44.   A review of all WAB’s bank accounts during the period from

October 2016 through April 2019 showed total deposits of approximately

$6,266,843. Of those deposits, approximately $5,292,079 were from WAB

victims. The remaining deposits of approximately $974,764 were derived from

transfers between WAB’s accounts, purchase refunds, and cash.

      45.   A review of WAB's bank records indicate that the vast majority of

WAB's business receipts are derived from individuals from across the United

States. In general, the investigation has revealed that O'Hanlon received


                                      -14-
 Case 1:19-cv-19042-RMB Document 1 Filed 10/16/19 Page 15 of 23 PageID: 15



payments from clients by personal check. These personal checks, for the most

part, were created by Stefanowski and lack the clients' signatures.

      46.   Aside from victim money and inter-account transfers, there were

no other known sources of income into the WAB accounts during the operation

of the advance fee scheme—from October 2016 to April 2019.

      47.   The investigation revealed that O’Hanlon has no reported wages for

the period of January 2016 to present, indicating that he had no source of

income aside from the advanced fee scheme. Stefanowski has no reported

wages from October 2018 to present. Stefanowski received taxable wages of

$45,864.74 for 2016, $49,536.33 for 2017, and $13,008.60 for 2018 from Hale

Trailer.

      48.   O’Hanlon and Stefanowski did not have a significant assets prior to

the beginning of the advance fee scheme. Prior to the beginning of the advance

fee scheme, Stefanowski had balances of $155 and $1,266 in her Santander

Bank accounts as of December 6, 2015, and bank accounts belonging to

O’Hanlon prior to the opening of the WAB accounts have not been identified.

      49.   From October 2018 to April 2019, WAB specifically made over

$1,430,225 from timeshare victims. Less than half of the funds WAB received

during the course of the advance fee scheme came from victims of the credit

recovery scheme.

      50.   Analysis of WAB’s bank accounts shows a significant volume of

cash withdrawals from accounts held in the name of WAB. Table 1 illustrates

the cash activity in each of WAB’s operating accounts for the review period

                                      -15-
 Case 1:19-cv-19042-RMB Document 1 Filed 10/16/19 Page 16 of 23 PageID: 16



indicating cash deposits of $40,206 and cash withdrawals of $1,045,658 from

the WAB accounts controlled by O’Hanlon and Stefanowski.

TABLE 1

 Account       Bank          Account     Cash In    Cash Out          Net
  Holder                     Number
  WAB       Parke Bank    9000476538     $10,899      $130,897         $119,998
  WAB       Parke Bank    9000516134     $10,000       $43,288          $33,288
  WAB       Santander     3571401115       $1,306     $563,650         $562,344
  WAB       Santander     7951714771           $1      $73,644          $73,643
  WAB       TD Bank       432-0002043      $7,000     $156,697         $149,697
  WAB       Wells Fargo   1488893361     $11,000       $77,432          $66,432
  WAB       Wells Fargo   6779834354           $0          $50                $50
            Total                        $40,206    $1,045,658       $1,005,452



      51.      The ATM withdrawals from WAB accounts usually ranged from

$40 to $503 and cash withdrawals from WAB accounts usually ranged in the

amount of $1,000 to $15,000.

      52.     Checks totaling $162,835 were made payable to O’Hanlon and

drawn on WAB accounts, and Checks totaling $166,660 were made payable to

Stefanowski and drawn on WAB accounts.

      53.     As shown in Table 2 below, review of the activity in WAB bank

accounts based on records from October 2016 to April 2019 revealed a pattern

of transactions conducted with cash, payments to O’Hanlon, Harold O’Hanlon,

and Stefanowski.




                                        -16-
          Case 1:19-cv-19042-RMB Document 1 Filed 10/16/19 Page 17 of 23 PageID: 17



         TABLE 2

Acct.                                                Payments                   Cash
                            Cash        Payments                 Payments to                 Total
Holder       Bank                                    to Harold                 Deposits
                         Withdrawals   to O’Hanlon               Stefanowski
                                                     O’Hanlon

         Santander
WAB      Bank               $637,294        $4,500      $6,541        $9,000    ($1,307)     $656,028

WAB      Parke Bank         $174,185      $14,137       $2,600       $21,000   ($20,899)     $191,023

         Wells Fargo
WAB      Bank                $77,482      $12,500       $7,289       $15,000   ($11,000)     $101,271

WAB      TD Bank            $156,697     $105,858      $18,884      $121,660    ($7,000)     $396,099


         Total            $1,045,658     $136,995      $35,314     $166,660    ($40,206)   $1,344,421




                 54.   Bank records show that O’Hanlon engaged in a pattern of cash

         withdrawals from accounts that he controlled. Between October 2016 and April

         2019, over $1 million in cash, specifically $1,045,658, was withdrawn from

         Santander Bank, Parke Bank, Wells Fargo Bank, and TD Bank. As stated

         above, the investigation has revealed that between May 5, 2016 and the time of

         the execution of the search warrant, O’Hanlon had no source of income aside

         from the advance fee scheme. At the time of the execution of the search

         warrant at O’Hanlon’s home on April 17, 2019, the Federal Bureau of

         Investigation seized $35,400 in United States currency from O’Hanlon’s home.

         Based upon O’Hanlon and Stefanowski’s pattern of cash withdrawals and lack

         of other sources of income, the U.S. currency seized from his home at the time

         of the execution of the search warrant at his home, was proceeds O’Hanlon

         obtained, directly or indirectly, from the advance fee scheme.




                                                -17-
 Case 1:19-cv-19042-RMB Document 1 Filed 10/16/19 Page 18 of 23 PageID: 18



FINANCIAL ANALYSIS – HAROLD O’HANLON

      55.   During the course of the advance fee scheme, Harold O’Hanlon

held two bank accounts at Investors Bank.

      56.   Harold O’Hanlon and his daughter Susan Knoeller are the only

signatories on the Investors Bank accounts held in Harold O’Hanlon’s name.

      57.   An analysis of Harold O’Hanlon’s Investors Bank Account ending

in 9307 showed four deposits from victims of WAB’s advance fee scheme.

Some of the victim checks deposited into Harold O’Hanlon’s account were

payable to Harold O’Hanlon and half of the victim checks deposited into Harold

O’Hanlon’s account had memos noting collections or timeshares.

      58.   Analysis of Harold O’Hanlon’s Investors Bank account ending in

9307 showed direct deposits from the Social Security Administration, along

with regular deposits of checks from three sources: investment companies,

payroll checks from Camden County Community College, and interest from

Investors Bank.

      59.   Analysis of Harold O’Hanlon’s Investors Bank account ending in

9307 showed two expenditures for $2,500 and $2,078 from the account for

what appears to be rent related to office space leased by WAB. WAB’s

operating account made monthly payments to the same entities.

      60.   From January 2016 to April 2018, only $11,582 was withdrawn in

cash from Harold O’Hanlon’s Investors Bank account ending in 9307. The

cash withdrawals from Harold O’Hanlon’s Investors Bank account ending in




                                     -18-
 Case 1:19-cv-19042-RMB Document 1 Filed 10/16/19 Page 19 of 23 PageID: 19



9307 were generally in the amount of $200 or $500, with only two larger cash

withdrawals of $1,600 and $2,500.

      61.   The below table illustrates the financial transactions between

Harold O’Hanlon and each of WAB’s operating accounts for the review period

indicating that Harold O’Hanlon made one deposit of $3,000 into a WAB

account and deposited checks totaling $38,314 drawn on WAB accounts.

TABLE 3

 Account        Bank        Account       Payments from   Payments to        Net
  Holder                    Number           Harold         Harold
                                            O’Hanlon       O’Hanlon
WAB         Parke Bank    9000476538                $0          $2,600        $2,600
WAB         Parke Bank    9000516134                $0              $0             $0
WAB         Santander     3571401115             $3,000         $9,000        $6,000
WAB         Santander     7951714771                $0            $541         $541
WAB         TD Bank       432-0002043               $0         $18,884       $18,884
WAB         Wells Fargo   1488893361                $0          $7,289        $7,289
WAB         Wells Fargo   6779834354                  0             $0             $0
            Total                                $3,000        $38,314       $35,314



      62.   Harold O’Hanlon’s second account at Investors Bank, ending in

3383 did not receive any deposits during the course of the advanced fee

scheme, and no cash withdrawals from the account ending in 3383 occurred

during the course of the advance fee scheme. The only activity in the account

ending in 3383 was that it accrued interest from Investors Bank and

periodically made transfers to Harold O’Hanlon’s Investors Bank account

ending in 9307.

      63.   Department of Labor records indicate since WAB opened in 2015 to

the present, the only reported wages for Harold O’Hanlon are derived from his

                                        -19-
 Case 1:19-cv-19042-RMB Document 1 Filed 10/16/19 Page 20 of 23 PageID: 20



job at Camden County Community College. As a result of his employment,

Harold O’Hanlon has taxable wages of $14,658 for 2016, $17,384 for 2017,

$12,482 for 2018, and $2,508 through the first two quarters of 2019.

The Claim

         64.   On or about July 18, 2019, Harold O’Hanlon, through counsel,

filed a claim to the Defendant Property.

         65.   The claim alleges that Harold O’Hanlon maintains some of his

savings in the form of cash, and that he stores such cash savings at his home

located at 199 Dorado Avenue. The claim further alleges that Harold O’Hanlon,

does not fully trust banks. Harold O’Hanlon made this claim despite being a

professor of business, and despite holding two bank accounts.

         66.   The claim alleges that the Defendant Property are funds

accumulated over the past several years from social security payments, salary

from his part-time position as a college professor, and payments from pension

plans.

                             CLAIM FOR FORFEITURE

         67.   The allegations contained in paragraphs 1 through 66 of this

Complaint are incorporated herein and made part hereof.

         68.   The Defendant Property is subject to seizure and forfeiture

pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 984, as property constituting or

derived from proceeds traceable to mail fraud, in violation of 18 U.S.C. § 1341,

wire fraud, in violation of 18 U.S.C. § 1343, and conspiracy to commit mail

fraud and wire fraud, in violation of 18 U.S.C. §§ 371 and 1349.

                                        -20-
 Case 1:19-cv-19042-RMB Document 1 Filed 10/16/19 Page 21 of 23 PageID: 21



      69.    Pursuant to 18 U.S.C. § 981(a)(1)(C), “[a]ny property, real or

personal, which constitutes or is derived from proceeds traceable to . . . any

offense constituting specified unlawful activity (as defined in Section 1956(c)(7)

of [title 18]), or a conspiracy to commit such offense, is subject to forfeiture to

the United States.”

      70.    For purposes of Section 981(a)(1)(C), “specified unlawful activity”

includes mail fraud in violation of 18 U.S.C. § 1341, and wire fraud, in

violation of 18 U.S.C. § 1343.

      WHEREFORE, the United States of America requests that the Clerk of

the Court issue a warrant for the arrest and seizure of the Defendant Property

pursuant to Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions of the Federal Rules of Civil Procedure,

which the plaintiff will execute upon the Defendant Property pursuant to 28

U.S.C. § 1355(d) and Supplemental Rule G(3)(c); that notice of this action be

given to all persons who reasonably appear to be potential claimants to the

Defendant Property; that the Defendant Property be forfeited and condemned to

the United States of America; that the plaintiff be awarded its costs and

disbursements in this action; and that the Court grant such other and further

relief it deems just and proper.

Dated: Newark, New Jersey
       October 16, 2019

                                               CRAIG CARPENITO
                                               United States Attorney




                                        -21-
Case 1:19-cv-19042-RMB Document 1 Filed 10/16/19 Page 22 of 23 PageID: 22



                                         s/Sarah A. Devlin
                                         By: SARAH A. DEVLIN
                                         Assistant United States Attorney




                                  -22-
  Case 1:19-cv-19042-RMB Document 1 Filed 10/16/19 Page 23 of 23 PageID: 23



                                VERIFICATION


      I, Michael T. Poulton, hereby verify and declare under penalty of perjury

that I am a Special Agent with the Federal Bureau of Investigation, that I have

read the foregoing Verified Complaint for Forfeiture In Rem and know the

contents thereof, and that the matters contained in the Verified Complaint are

true to my own knowledge, except that, as to those matters herein stated to be

alleged on information and belief, I believe them to be true.

       The sources of my knowledge and the grounds of my belief include the

official files and records of the United States, information supplied to me by

other law enforcement officers, and my own investigation of this case.

       I hereby verify and declare under penalty of perjury that the foregoing is

true and correct, pursuant to 28 U.S.C. § 1746.

      Dated this 16th day of October, 2019.




                                      Michael T. Poulton, Special Agent
                                      Federal Bureau of Investigation
                      Case 1:19-cv-19042-RMB Document 1-1 Filed 10/16/19 Page 1 of 2 PageID: 24
JS 44 (Rev. 0/16)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                    $35,400.00 IN UNITED STATES CURRENCY, Defendant in rem.

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, (PDLOand Telephone Number)                                             Attorneys (If Known)
AUSA Sarah Devlin, U.S. Attorney's Office, 970 Broad Street, 7th Floor,
Newark, NJ 07102; sarah.devlin3@usdoj.gov; 973-645-2740


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                         and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1       Incorporated or Principal Place      u 4      u 4
                                                                                                                                                          of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2     u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                     Citizen or Subject of a           u 3     u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                          BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158            u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                   u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                         3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                    u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                  u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                   u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                       u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 840 Trademark                    u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                                                  u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                            LABOR                       SOCIAL SECURITY                      Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY             u 710 Fair Labor Standards          u   861 HIA (1395ff)               u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud                     Act                          u   862 Black Lung (923)           u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending         u 720 Labor/Management              u   863 DIWC/DIWW (405(g))         u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal                  Relations                    u   864 SSID Title XVI                   Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage          u 740 Railway Labor Act             u   865 RSI (405(g))               u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 751 Family and Medical                                               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability               Leave Act                                                       u 893 Environmental Matters
                                             Medical Malpractice                                     u 790 Other Labor Litigation                                           u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 791 Employee Retirement             FEDERAL TAX SUITS                      Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:                     Income Security Act           u 870 Taxes (U.S. Plaintiff        u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                                                      or Defendant)               u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                    Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                       Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                         u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                            State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                   u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                     Litigation -
                                                                                                                        (specify)                        Transfer                        Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           18 U.S.C. § 981
VI. CAUSE OF ACTION Brief description of cause:
                                           civil forfeiture of criminal proceeds
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                   JURY DEMAND:         u Yes     u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
10/16/2019                                                              s/ Sarah Devlin
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                           MAG. JUDGE
                    Case 1:19-cv-19042-RMB Document 1-1 Filed 10/16/19 Page 2 of 2 PageID: 25
JS 44 Reverse (Rev. 0/16)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
  Case 1:19-cv-19042-RMB Document 1-2 Filed 10/16/19 Page 1 of 2 PageID: 26



2019V00585/DC/SD/fk
CRAIG CARPENITO
UNITED STATES ATTORNEY
BY: SARAH DEVLIN
ASSISTANT UNITED STATES ATTORNEYS
970 BROAD STREET, SUITE 700
NEWARK, NEW JERSEY 07102
TEL: (973) 645-2740
FAX: (973) 297.2042
sarah.devlin3@usdoj.gov


                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,                  :     Hon.

                           Plaintiff,       :     Civil Action No. 19-

               v.                           :
                                                  WARRANT FOR
 $35,400.00 IN UNITED STATES                :     ARREST IN REM
 CURRENCY
                                            :

                      Defendant in rem.     :


 TO ANY OFFICER OF THE UNITED STATES DEPARTMENT OF JUSTICE,
 THE FEDERAL BUREAU OF INVESTIGATION, AND/OR ANY OTHER DULY
            AUTHORIZED LAW ENFORCEMENT OFFICER:


       WHEREAS, a Verified Complaint for Forfeiture in Rem has been filed on
October 16, 2019, in the United States District Court for the District of New
Jersey, alleging that the defendant property, namely $35,400.00 in United
States currency is subject to seizure and forfeiture to the United States for the
reasons set forth in the Complaint;
       WHEREAS, the defendant property is currently in the possession,
custody, or control of the United States;
  Case 1:19-cv-19042-RMB Document 1-2 Filed 10/16/19 Page 2 of 2 PageID: 27




      WHEREAS, in these circumstances, Rule G(3)(b)(i) of the Supplemental
Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, Federal
Rules of Civil Procedure (the “Supplemental Rules”), directs the Clerk of the
Court to issue a Warrant for Arrest in Rem for the defendant property; and
      WHEREAS, Rule G(3)(c)(i) of the Supplemental Rules provides that the
Warrant for Arrest in Rem must be delivered to a person or organization
authorized to execute it, who may be an agent with the United States
Department of Justice or any other United States officer or employee; someone
under contract with the United States; or someone specially appointed by the
court for that purpose.
      YOU ARE, THEREFORE, HEREBY COMMANDED to take such steps as
are necessary to arrest and detain the defendant property, including, if
appropriate, serving a copy of this warrant on the custodian in whose
possession, custody, or control the property is currently found; and
      YOU ARE FURTHER COMMANDED to use whatever means may be
appropriate to protect and maintain the defendant property in your custody
until further order of this Court.
      IN WITNESS WHEREOF, I, the Clerk of the United States District Court
for the District of New Jersey, have caused the foregoing Warrant for Arrest In
Rem to be issued pursuant to Rule G(3)(b)(i) of the Supplemental Rules.



Dated:
                                      Clerk of the Court



                                By:
                                      Deputy Clerk




                                       -2-
